 

Exhibit 10.7

 

EXECUTION COPY

 

EXHIBIT H

TO

CREDIT AGREEMENT

 

Form of Amendment

 

AMENDMENT NO. 1 TO

PLEDGE AND SECURITY AGREEMENT, SHARED COLLATERAL SECURITY

AGREEMENT, COLLATERAL TRUST AGREEMENT, SHARING AGREEMENT AND U.S.

SUBSIDIARY GUARANTY

 

AMENDMENT NO. 1 dated as of October 29, 2004 (this “Amendment”), to the Pledge
and Security Agreement, Shared Collateral Security Agreement, Collateral Trust
Agreement, Sharing Agreement and U.S. Subsidiary Guaranty (each as defined
below), among FMC Corporation, a Delaware corporation (the “U.S. Borrower”), the
Grantors (as defined below), the Shared Collateral Grantors (as defined below),
the Subsidiary Guarantors (as defined below), Citibank, N.A. (“Citibank”), in
its capacity as collateral trustee under the Shared Collateral Security
Agreement and Collateral Trust Agreement (as defined below), Bank of America,
N.A. (“BofA”), in its capacity as administrative agent under the Astaris
Agreement, the Foreign Lenders (as defined below), the other Guarantied Parties
(as defined below), Wachovia Bank, National Association (“Wachovia”), in its
capacities as 1992 Indenture Trustee, 1996 Indenture Trustee and Senior Note
Indenture Trustee under the Collateral Trust Agreement (as defined below), and
Citicorp USA, Inc. (“CUSA”), in its capacity as administrative agent under the
Amended and Restated Credit Agreement (as defined below), on behalf of the
Lenders and the Issuers (as defined below), and in its capacity as bank
administrative agent under the Pledge and Security Agreement and Collateral
Trust Agreement (as defined below).

 

W I T N E S S E T H:

 

WHEREAS, the U.S. Borrower, the lenders party thereto (collectively the
“Lenders”), the issuers party thereto (collectively the “Issuers”), CUSA, as
administrative agent (in such capacity, the “Administrative Agent”), ABN AMRO,
N.V., as documentation agent, BofA and Wachovia, as co-syndication agents, and
Citigroup Global Markets Inc. (as successor-in-interest to Salomon Smith Barney
Inc.), Banc of America Securities LLC (“BAS’) and Wachovia Securities, Inc.
(“Wachovia Securities”), as co-lead arrangers and co-book managers, have entered
into the Credit Agreement dated as of October 2 1, 2002, as amended by Amendment
No. 1 dated as of December 22, 2003, and as further amended by Amendment No. 2
dated as of June 2 1, 2004 (the “Existing Credit Agreement”);

 

WHEREAS, in connection with the Existing Credit Agreement, the U.S. Borrower, as
a grantor, and each other entity from time to time party thereto (each, a
“Grantor”, and collectively with the U.S. Borrower, the “Grantors”) have entered
into a Pledge and Security Agreement dated as of October 21, 2002 (the “Pledge
and Security Agreement”), in favor of CUSA, as collateral agent for the Secured
Parties (as defined therein) (in such capacity, the “Bank Administrative
Agent”), and the parties thereto have agreed to amend the Pledge and Security
Agreement as hereinafter set forth;

 

WHEREAS, also in connection with the Existing Credit Agreement, the U.S.
Borrower, as a grantor, and each other entity from time to time party thereto
(each, a “Shared Collateral Grantor”, and collectively with the U.S. Borrower,
the “Shared Collateral Grantors”) have entered into a Shared Collateral Pledge
and Security Agreement dated as of October 21, 2002 (the “Shared Collateral
Security

 



--------------------------------------------------------------------------------

Agreement”), in favor of Citibank, as collateral trustee for the Secured Parties
(as defined therein) (in such capacity, the “Collateral Trustee”), and the
parties thereto have agreed to amend the Shared Collateral Security Agreement as
hereinafter set forth;

 

WHEREAS, also in connection with the Existing Credit Agreement, the Shared
Collateral Grantors, the Bank Administrative Agent, Wachovia, acting in its
capacity as trustee under the Senior Note Indenture (as defined therein), and
the Collateral Trustee have entered into the Collateral Trust Agreement dated as
of October 21, 2002 (the “Collateral Trust Agreement”), and the parties thereto
have agreed to amend the Collateral Trust Agreement as hereinafter set forth;

 

WHEREAS, also in connection with the Existing Credit Agreement, each Lender,
each Issuer, each of the lenders under the Foreign Loans (as defined therein)
(the “Foreign Lenders”), Citibank and BofA, as issuers under the L/C Agreement
(as defined therein) (the “L/C Issuers”) and BofA, in its capacity as
administrative agent under the Astaris Agreement (as defined therein) (the
“Astaris Administrative Agent”), have entered into the Sharing Agreement dated
as of October 21, 2002 (the “Sharing Agreement”), and the parties thereto have
agreed to amend the Sharing Agreement as hereinafter set forth;

 

WHEREAS, also in connection with the Existing Credit Agreement, each of the
entities party thereto from time to time (each, a “Subsidiary Guarantor” and
collectively the “Subsidiary Guarantors”) have entered into the U.S. Subsidiary
Guaranty dated as of October 21, 2002 (the “U.S. subsidiary Guaranty” and,
together with the Pledge and Security Agreement, the Shared Collateral Security
Agreement, the Collateral Trust Agreement and the Sharing Agreement, the
“Collateral Documents”), in favor of the Administrative Agent, each Lender, each
Issuer, each of the Foreign Lenders, the L/C Issuers, the Astaris Administrative
Agent, and each other holder of an Obligation (as defined therein)
(collectively, the “Guarantied Parties”), and the parties thereto have agreed to
amend the U.S. Subsidiary Guaranty as hereinafter set forth;

 

WHEREAS, in connection with the execution of the amendment and restatement of
the Existing Credit Agreement, dated as of the date hereof, among the U.S.
Borrower, FMC Finance B.V., as a Euro Borrower, the Lenders, the Issuers, the
Administrative Agent, Wachovia and ABN AMRO Bank N.V., as co-documentation
agents, BofA, as syndication agent and Citigroup Global Markets Inc., BAS and
Wachovia Securities, as co-lead arrangers and co-book managers (as so amended
and restated in its entirety, and as may be further amended, supplemented or
modified, the “Amended and Restated Credit Agreement”), the parties hereto have
agreed that, in connection with the termination of the L/C Agreement on the
Amendment Effective Date (as defined below), any references to the L/C Agreement
or any related terms in the Collateral Documents shall be deleted in their
entirety;

 

WHEREAS, also in connection with the Amended and Restated Credit Agreement, the
parties hereto have agreed that, as the Restricted Cash Collateral Account
Control Agreement shall be terminated as of the Amendment Effective Date (as
defined below), any references to the Restricted Cash Collateral Account Control
Agreement or any related terms in the Collateral Documents shall be deleted in
their entirety; and

 

NOW, THEREFORE, in consideration of the premises and the covenants and
obligations contained herein the parties hereto agree as follows:

 

SECTION 1. Definitions. Capitalized terms defined in the Amended and Restated
Credit Agreement and not otherwise defined in this Amendment are used herein as
therein defined.

 

2



--------------------------------------------------------------------------------

SECTION 2. Amendments to the Pledge and Security Agreement. Subject to the
satisfaction of the conditions precedent set forth in Section 7 hereof, the
Pledge and Security Agreement is hereby amended as follows:

 

(a) Amendments to the recitals.

 

(i) The second “Whereas” paragraph of the recitals of the Pledge and Security
Agreement is deleted in its entirety.

 

(ii) The seventh “Whereas” paragraph of the recitals of the Pledge and Security
Agreement is deleted in its entirety.

 

(iii) The final “Whereas” paragraph of the recitals of the Pledge and Security
Agreement is hereby deleted in its entirety and replaced with the following:

 

“WHEREAS, a condition precedent to the obligation of the Lenders and the Issuers
to make their respective extensions of credit to the Borrowers (as defined in
the Credit Agreement) under the Credit Agreement is that the Grantors shall have
executed and delivered this Agreement to the Bank Administrative Agent;”

 

(iv) The final paragraph of the recitals of the Pledge and Security Agreement is
hereby deleted in its entirety and replaced with the following:

 

“NOW, THEREFORE, in consideration of the premises and to induce the Lenders and
the Issuers to enter into the Credit Agreement and to make their respective
extensions of credit to the Borrowers (as defined in the Credit Agreement)
thereunder, each Grantor hereby agrees with the Bank Administrative Agent as
follows:”

 

(b) Amendments to Section 1.1 (Definitions).

 

(i) The definitions of “Existing L/C Issuers”, “Existing L/C Obligations”,
“Existing L/Cs”, “L/C Agreement” and “L/C Issuer” are hereby deleted in their
entirety.

 

(ii) The definition of “Sharing Agreement” is deleted in its entirety and
replaced with the following:

 

““Sharing Agreement” means the Sharing Agreement dated as of October 21, 2002,
among each Lender, each Issuer, Bank of America, N.A., as agent for the Astaris
Lenders, and each Foreign Lender under the Foreign Credit Lines from time to
time party thereto.”

 

(c) Amendments to Section 2.1 (Bank Collateral). Clause (e) of Section 2.1 (Bank
Collateral) of the Pledge and Security Agreement is hereby deleted in its
entirety and replaced with the following:

 

“(c) all Deposit Accounts, including the Debt Reserve Account;”

 

3



--------------------------------------------------------------------------------

(d) Amendments to Section 2.2 (Grant of Security Interest in Bank Collateral).
Clauses (a) and (b) of Section 2.2 (Grant of Security Interest in Bank
Collateral) of the Pledge and Security Agreement are hereby deleted in their
entirety and replaced with the following:

 

“Each Grantor, as collateral security for the full, prompt and complete payment
and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Secured Obligations of such Grantor, hereby collaterally
assigns, mortgages, pledges and hypothecates to the Bank Administrative Agent
for the benefit of the Secured Parties, and grants to the Bank Administrative
Agent for the benefit of the Secured Parties a lien on and security interest in,
all of its right, title and interest in, to and under the Bank Collateral of
such Grantor.”

 

(e) Amendments to Section 2.3 (Cash Collateral Accounts). The last sentence of
Section 2.3 (Cash Collateral Accounts) of the Pledge and Security Agreement is
hereby deleted in its entirety and replaced with the following:

 

“The Bank Administrative Agent shall apply all funds on deposit in a Cash
Collateral Account as provided in Section 5.5 and, except during the continuance
of an Event of Default, agrees to cause any funds remaining on deposit therein
after all Secured Obligations then due and payable have been satisfied and all
Letter of Credit Obligations have been cash collateralized at 105% to be paid at
the written direction of the Borrower.”

 

(f) Amendments to Section 4.5 (Control Accounts; Approved Deposit Accounts). The
proviso in clause (a) of Section 4.5 (Control Accounts; Approved Deposit
Accounts) of the Pledge and Security Agreement is hereby deleted in its entirety
and replaced with the following:

 

“provided, however, that any Grantor may (i) maintain payroll, withholding tax
and other fiduciary accounts and (ii) maintain other accounts so long as the
aggregate balance in all such accounts does not exceed $1,000,000.”

 

(g) Amendments to Section 7.1 (Amendments in Writing). The reference in Section
7.1 (Amendments in Writing) of the Pledge and Security Agreement to Section 11.1
(Amendments, Waivers, Etc.) of the Credit Agreement is hereby deleted in its
entirety and replaced with a reference to Section 12.1 (Amendments, Waivers,
Etc.) of the Credit Agreement.

 

(h) Amendments to Section 7.2 (Notices). All references in Section 7.2 (Notices)
of the Pledge and Security Agreement to Section 11.8 (Notices, Etc.) of the
Credit Agreement are hereby deleted in their entirety and replaced with a
reference to Section 12.8 (Notices, Etc.) of the Credit Agreement.

 

(i) Amendments to Section 7.11 (Release of Bank Collateral).

 

(i) The reference in Section 7.11(a) of the Pledge and Security Agreement to
Section 10.7(b)(i) of the Credit Agreement is hereby deleted in its entirety and
replaced with a reference to Section 11.8(b)(i) of the Credit Agreement.

 

4



--------------------------------------------------------------------------------

(ii) The reference in Section 7.11(b) of the Pledge and Security Agreement to
Section 10.7(b)(ii) of the Credit Agreement is hereby deleted in its entirety
and replaced with a reference to Section 11.8(b)(ii) of the Credit Agreement

 

(j) Amendments to Schedules. Schedule 8 to the Pledge and Security Agreement is
hereby deleted in its entirety.

 

SECTION 3. Amendments to the Shared Collateral Security Agreement. Subject to
the satisfaction of the conditions precedent set forth in Section 7 hereof, the
Shared Collateral Security Agreement is hereby amended as follows:

 

(a) Amendments to the recitals.

 

(i) The second “Whereas” paragraph of the recitals of the Shared Collateral
Security Agreement is hereby deleted in its entirety.

 

(ii) The fourth “Whereas” paragraph of the recitals of the Shared Collateral
Security Agreement is hereby deleted in its entirety and replaced with the
following:

 

“WHEREAS, pursuant to the Guaranty Agreement dated as of September 14, 2000, by
FMC in favor of Astaris LLC, each of the financial institutions party thereto as
lenders (the “Astaris Lenders”) and Bank of America, N.A. (the “Astaris
Agreement” and, together with the Loan Documents and the Foreign Loan Documents,
the “Credit Documents”), FMC has agreed to make the Astaris Secured Payments for
the benefit of the Astaris Lenders and Bank of America, N.A.;”

 

(iii) The eighth “Whereas” paragraph of the recitals of the Shared Collateral
Security Agreement is hereby deleted in its entirety and replaced with the
following:

 

“WHEREAS, as a condition precedent to the obligation of the Senior Lenders, to
make their respective extensions of credit to FMC and FMC Finance B.V. under the
Credit Agreement and to induce the holders to purchase the Senior Notes and to
satisfy the requirement referred to in the preceding paragraph, the Grantors
agree to execute and deliver this Agreement to the Collateral Trustee granting a
security interest in the Shared Collateral (as defined below) to the Collateral
Trustee, for the benefit of the Secured Parties;”

 

(iv) The final paragraph of the recitals of the Shared Collateral Security
Agreement is hereby deleted in its entirety and replaced with the following:

 

“NOW, THEREFORE, in consideration of the premises and to induce the Senior
Lenders and the Bank Administrative Agent to enter into the Credit Agreement to
make their respective extensions of credit to FMC and FMC Finance B.V.
thereunder, to induce the holders to purchase the Senior Notes and to satisfy
the conditions in the Existing Indentures, each Grantor hereby agrees with the
Collateral Trustee as follows:”

 

(b) Amendments to Section 1.1 (Definitions). The definition of “Senior Secured
Obligations” is hereby deleted in its entirety and replaced with the following:

 

““Senior Secured Obligations” means (i) in the case of FMC, (A) the Obligations,
(B) the “Obligations” as defined in the Parent Guaranty and (C) the Astaris
Secured Payments, and (ii) in the case of any other Loan Party or Guarantor, the
obligations of such Loan Party or Guarantor under the Guaranties and the other
Loan Documents to which it is a party.”

 

5



--------------------------------------------------------------------------------

SECTION 4. Amendments to the Collateral Trust Agreement. Subject to the
satisfaction of the conditions precedent set forth in Section 7 hereof, the
Collateral Agreement is hereby amended as follows:

 

(a) Amendments to the recitals.

 

(i) The second “Whereas” paragraph of the recitals of the Collateral Trust
Agreement is hereby deleted in its entirety.

 

(ii) The fourth “Whereas” paragraph of the recitals of the Collateral Trust
Agreement is hereby deleted in its entirety and replaced with the following:

 

“WHEREAS, pursuant to the Guaranty Agreement dated as of September 14, 2000, by
FMC in favor of Astaris LLC, each of the financial institutions party thereto as
lenders (the “Astaris Lenders”) and Bank of America, N.A. (the “Astaris
Agreement” and, together with the Loan Documents and the Foreign Loan Documents,
the “Credit Documents”), FMC has agreed to make the Astaris Secured Payments for
the benefit of the Astaris Lenders and Bank of America, N.A.;”

 

(iii) The seventh “Whereas” paragraph of the recitals of the Collateral Trust
Agreement is hereby deleted in its entirety and replaced with the following:

 

“WHEREAS, to induce the Senior Lenders to enter into the Credit Agreement and/or
extend financial accommodations to FMC and FMC Finance B.V., and to induce the
holders to purchase the Senior Notes, FMC entered into the Shared Collateral
Pledge and Security Agreement, dated as of October 21, 2002 (as amended,
restated, supplemented or otherwise modified from time to time, the “Shared
Collateral Security Agreement”), in favor of the Collateral Trustee, granting to
the Collateral Trustee liens and security interests in the Shared Collateral;”

 

(b) Amendments to the Declaration of Trust.

 

(i) Clause (C) of the Declaration of Trust of the Collateral Trust Agreement is
hereby deleted in its entirety and replaced with the following:

 

“(C) each agreement or other document entered into and/or delivered, from time
to time, pursuant to Section 5.6, Section 8.1(a), Section 8.1(b) or Section
8.1(c) of this Agreement or pursuant to the terms of the Credit Agreement or the
Shared Collateral Documents, and in each case accepted by the Collateral Trustee
in writing, and the Shared Collateral granted and delivered to the Collateral
Trustee thereunder; and”

 

6



--------------------------------------------------------------------------------

(c) Amendments to Section 1.1 (Definitions).

 

(i) The definition of “Credit Event of Default” is hereby deleted in its
entirety and replaced with the following:

 

““Credit Event of Default” means an “Event of Default” as defined in the Credit
Agreement.”

 

(ii) The definition of “Credit Facilities” is hereby deleted in its entirety.

 

(iii) The definition of “Senior Secured Obligations” is hereby deleted in its
entirety and replaced with the following:

 

““Senior Secured Obligations” means (i) in the case of FMC, (A) the Obligations,
(B) the “Obligations” as defined in the Parent Guaranty and (C) the Astaris
Secured Payments, and (ii) in the case of each other Guarantor, the obligations
of such Guarantors under the Guaranties and the other Loan Documents to which it
is a party.”

 

(d) Amendments to Section 7.1 (Conditions to Release). Section 7.1(a) of the
Collateral Trust Agreement is hereby amended by replacing the phrase “written
notice stating that the Credit Agreement and the L/C Agreement have terminated”
after “(B)” in such section with the following phrase: “written notice stating
that the Credit Agreement has terminated”.

 

(e) Amendments to Section 8.1 (Amendments, Supplements and Waivers). The last
paragraph in Section 8.1(a) of the Collateral Trust Agreement is hereby deleted
in its entirety and replacing with the following:

 

“Any such supplemental agreement shall be binding upon the Grantors, the Secured
Parties and the Collateral Trustee and their respective successors and assigns.
The Collateral Trustee shall not enter into any such supplemental agreement
unless it shall have received a certificate signed by a Responsible Officer of
the Grantors to the effect that such supplemental agreement will not result in a
breach of any provision or covenant contained in the Credit Agreement, the
Senior Note Indenture, the 1992 Indenture, or the 1996 Indenture. Prior to
executing any amendment or waiver pursuant to the terms of this Section 8.1(a),
the Collateral Trustee shall be entitled to receive an opinion of counsel to the
effect that the execution of such document is authorized hereunder.”

 

SECTION 5. Amendments to the Sharing Agreement. Subject to the satisfaction of
the conditions precedent set forth in Section 7 hereof, the Sharing Agreement is
hereby amended as follows:

 

(a) Amendments to the preamble. The preamble to the Sharing Agreement is hereby
deleted in its entirety and replaced with the following:

 

“SHARING AGREEMENT dated as of October 21, 2002, among (i) each Lender and each
Issuer party to the Credit Agreement referred to below, (ii) each of the lenders
(collectively, the “Foreign Lenders”) under the Foreign Loans (as

 

7



--------------------------------------------------------------------------------

defined below) party hereto from time to time and (iii) Bank of America, N.A.,
in its capacity as administrative agent (the “Astaris Agent”) under the Astaris
Agreement (as defined below) (collectively, the “Creditors”).”

 

(b) Amendments to the recitals.

 

(i) The third “Whereas” paragraph of the recitals of the Sharing Agreement is
hereby deleted in its entirety.

 

(ii) The fourth “Whereas” paragraph of the recitals of the Sharing Agreement is
hereby deleted in its entirety and replaced with the following:

 

“WHEREAS, pursuant to the Guaranty Agreement dated as of September 14, 2000, by
the Borrower in favor of Astaris LLC, each of the financial institutions party
thereto as lenders (the “Astaris Lenders”) and the Astaris Agent (the “Astaris
Agreement” and, together with the Loan Documents and the Foreign Loan Documents,
the “Credit Documents”), the Borrower has agreed to make the Astaris Secured
Payments for the benefit of the Astaris Lenders and the Astaris Agent;”

 

(c) Amendments to Section 1 (Sharing of Payments). Section 1(a) (Sharing of
Payments) of the Sharing Agreement is hereby amended by (i) removing the “;”
before the proviso and replacing it with “.” and (ii) deleting the proviso in
its entirety.

 

(d) Amendments to Section 2 (Bank Administrative Agent). The first sentence of
Section 2(e) of the Sharing Agreement is hereby deleted in its entirety and
replaced with the following:

 

“(e) Each Creditor acknowledges that it shall, independently and without
reliance upon the Bank Administrative Agent or any other Creditor conduct its
own independent investigation of the financial condition and affairs of the
Borrower and each other Loan Party in connection with (i) the making and
continuance of the Loans and with the issuance of the Letters of Credit under
the Credit Agreement, (ii) the obligations of the Borrower to make the Astaris
Payments pursuant to the Astaris Agreement, and (iii) the making and continuance
of loans pursuant to the Foreign Credit Lines, in each case as applicable.”

 

(e) Amendments to Section 5 (Concerning the Collateral and the Collateral
Documents). Section 5(b)(i) of the Sharing Agreement is hereby deleted in its
entirety and replaced by the following:

 

“(i) all of the Collateral, upon termination of the Commitments and payment and
satisfaction in full of all Loans, Reimbursement Obligations and all other
Secured Obligations that the Bank Administrative Agent has been notified in
writing are then due and payable (and, in respect of contingent Letter of Credit
Obligations with respect to which cash collateral has been deposited or a
back-up letter of credit has been issued on terms satisfactory to the Bank
Administrative Agent and the applicable Issuers);”

 

8



--------------------------------------------------------------------------------

(f) Amendments to Section 7 (Matters Relating to French Collateral). The first
sentence of Section 7(i) of the Sharing Agreement is hereby deleted in its
entirety and replaced by the following:

 

“(i) Solely with respect to each Guarantor incorporated in France or holding
Collateral located in France and without limiting any other provision in this
Agreement, each Guarantor and each Secured Party agrees that the Bank
Administrative Agent shall be the joint creditor (together with the relevant
Secured Party) of each and every obligation of the Borrower and each Guarantor
towards each of the Secured Parties under or in connection with (i) the Credit
Facilities and (ii) the “Obligations,” as defined in the Parent Guaranty and
that accordingly the Bank Administrative Agent will have its own independent
right to demand performance by the Borrower and each Guarantor of those
obligations and to enforce any rights and remedies relating to Collateral
located in, or owned by any Guarantor incorporated in, France.”

 

(g) Amendments to Section 16 (Notices). Section 16 (Notices) of the Sharing
Agreement is hereby deleted in its entirety and replaced with the following:

 

“Any notice or other communication herein required or permitted shall be given,
in the case of the Bank Administrative Agent, any Lender or any Issuer, as
provided in Section 11.8 (Notices, Etc.) of the Credit Agreement or, in the case
of any other Creditor, to such party at the address listed for such party in the
applicable Foreign Loan Document or the Astaris Agreement, as applicable.”

 

(h) Amendments to Exhibits.

 

The first sentence of the first paragraph of Exhibit A to the Sharing Agreement
is hereby deleted in its entirety and replaced with the following:

 

“The undersigned hereby agrees to be bound as a Foreign Lender for purposes of
the Sharing Agreement, dated as of October 21, 2002 (the “Sharing Agreement”),
among (i) each Lender and each Issuer party to the Credit Agreement, (ii) each
Foreign Lender party thereto from time to time and (iii) the Astaris Agent, and
the undersigned hereby acknowledges receipt of a copy of the Sharing Agreement.”

 

SECTION 6. Amendments to the U.S. Subsidiary Guaranty. Subject to the
satisfaction of the conditions precedent set forth in Section 7 hereof, the U.S.
Subsidiary Guaranty is hereby amended as follows:

 

(a) Amendments to the preamble. The preamble to the U.S. Subsidiary Guaranty is
hereby deleted in its entirety and replaced with the following:

 

“U.S. SUBSIDIARY GUARANTY, dated as of October 21, 2002, by each of the entities
listed on the signature pages hereof or that becomes a party hereto pursuant to
Section 23 (Additional Subsidiary Guarantors) hereof (each a “Subsidiary
Guarantor” and collectively, the “Subsidiary Guarantors”), in favor of (i) the
Administrative Agent, each Lender and each Issuer (as defined in the Credit
Agreement referred to below), (ii) each of the lenders (collectively, the

 

9



--------------------------------------------------------------------------------

“Foreign Lenders”) under the Foreign Loans (as defined below), (iii) Bank of
America, N.A., in its capacity as administrative agent (the “Astaris Agent”)
under the Astaris Agreement (as defined below) and (iv) each other holder of an
Obligation (as defined below) (each, a “Guarantied Party” and, collectively, the
“Guarantied Parties”).”

 

(b) Amendments to the recitals.

 

(i) The third “Whereas” paragraph of the U.S. Subsidiary Guaranty is hereby
deleted in its entirety.

 

(ii) The fourth “Whereas” paragraph of the U.S. Subsidiary Guaranty is hereby
deleted in its entirety and replaced with the following:

 

“WHEREAS, pursuant to the Guaranty Agreement dated as of September 14, 2000, by
the Borrower in favor of Astaris LLC, each of the financial institutions party
thereto as lenders (the “Astaris Lenders”) and the Astaris Agent (the “Astaris
Agreement” and, together with the Loan Documents and the Foreign Loan Documents,
the “Credit Documents”), the Borrower has agreed to make the Astaris Secured
Payments for the benefit of the Astaris Lenders and the Astaris Agent;”

 

(iii) The sixth “Whereas” paragraph of the U.S. Subsidiary Guaranty is hereby
deleted in its entirety and replaced with the following:

 

“WHEREAS, each Subsidiary Guarantor will receive substantial direct and indirect
benefits from the making of the Loans, the issuance of the Letters of Credit,
the making of the Astaris Secured Payments and the granting of the other
financial accommodations to the Borrowers (as defined in the Credit Agreement)
under the Credit Documents; and”

 

(c) Amendments to Section 1 (Guaranty). The first sentence of Section 1(a) of
the U.S. Subsidiary Guaranty is hereby deleted in its entirety and replaced with
the following:

 

“Each Subsidiary Guarantor hereby absolutely, unconditionally and irrevocably
guarantees, as primary obligor and not merely as surety, the full and punctual
payment when due, whether at stated maturity or earlier, by reason of
acceleration, mandatory prepayment or otherwise in accordance herewith or any
other Credit Document, of all (i) the “Obligations” as defined in the Credit
Agreement, (ii) the Astaris Secured Payments and (iii) the “Obligations” as
defined in the Parent Guaranty (collectively, the “Guaranteed Obligations”), in
each case whether or not from time to time reduced or extinguished or hereafter
increased or incurred, whether or not recovery may be or hereafter may become
barred by any statute of limitations, whether or not enforceable as against the
Borrowers (as defined in the Credit Agreement), whether now or hereafter
existing, and whether due or to become due, including principal, interest
(including interest at the contract rate applicable upon default accrued or
accruing after the commencement of any proceeding under the Bankruptcy Code,
whether or not such interest is an allowed claim in such proceeding), fees and
costs of collection.”

 

10



--------------------------------------------------------------------------------

(d) Amendments to Section 3 (Contribution).

 

Section 3 (Contribution) of the U.S. Subsidiary Guaranty is hereby deleted in
its entirety and replaced with the following:

 

“To the extent that any Subsidiary Guarantor shall be required hereunder to pay
a portion of the Guaranteed Obligations exceeding the greater of (a) the amount
of the economic benefit actually received by such Subsidiary Guarantor from the
Revolving Loans, the Term Loans, the Astaris Secured Payments and the Foreign
Loans and (b) the amount such Subsidiary Guarantor would otherwise have paid if
such Subsidiary Guarantor had paid the aggregate amount of the Guaranteed
Obligations (excluding the amount thereof repaid by the Borrower) in the same
proportion as such Subsidiary Guarantor’s net worth at the date enforcement is
sought hereunder bears to the aggregate net worth of all the Subsidiary
Guarantors at the date enforcement is sought hereunder, then such Subsidiary
Guarantor shall be reimbursed by such other Subsidiary Guarantors for the amount
of such excess, pro rata, based on the respective net worths of such other
Subsidiary Guarantors at the date enforcement hereunder is sought.”

 

SECTION 7. Conditions to Effectiveness. This Amendment (including each provision
hereof) shall become effective on the date (the “Amendment Effective Date”) on
which all of the following conditions precedent have first been satisfied:

 

(a) the Administrative Agent shall have received counterparts of this Amendment
executed by each party hereto; and

 

(b) the Amended and Restated Credit Agreement, dated as of the date hereof,
shall have become effective (or concurrently be becoming effective) in
accordance with its terms.

 

Furthermore this Amendment is subject to the provisions of Section 11.1 of the
Amended and Restated Credit Agreement.

 

SECTION 8. Construction With The Loan Documents.

 

(a) On and after the Amendment Effective Date, each reference in the Collateral
Documents to “this Agreement,” “hereunder,” “hereof,” “herein,” or words of like
import, and each reference in the other Loan Documents to each of the Collateral
Documents, shall mean and be a reference to the respective Collateral Document
as amended hereby, and this Amendment and each of the Collateral Documents,
respectively, shall be read together and construed as a single instrument. The
table of contents, signature pages and list of Exhibits and Schedules of the
Collateral Documents shall be modified as necessary to reflect the changes made
in this Amendment as of the Amendment Effective Date.

 

(b) Except as expressly amended hereby or specifically waived above, all of the
terms and provisions of the Collateral Documents and all other Loan Documents
are and shall remain in full force and effect and are hereby ratified and
confirmed.

 

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Lenders, the Issuers, the Foreign Lenders, any of the other
Guarantied Parties, the Administrative Agent, the Bank

 

11



--------------------------------------------------------------------------------

Administrative Agent, the Collateral Trustee, the Astaris Administrative Agent,
the 1992 Indenture Trustee, the 1996 Indenture Trustee or the Senior Note
Indenture Trustee under any of the Loan Documents, nor constitute a waiver or
amendment of any other provision of any of the Loan Documents or for any purpose
except as expressly set forth herein.

 

(d) This Amendment is a Loan Document.

 

SECTION 9. Governing Law. This Amendment is governed by the law of the State of
New York.

 

SECTION 10. Representations And Warranties. The U.S. Borrower hereby represents
and warrants that each of the representations and warranties made by the U.S.
Borrower in the Collateral Documents, as amended hereby, and the other Loan
Documents to which the U.S. Borrower is a party or by which the U.S. Borrower is
bound, shall be true and correct in all material respects on and as of the date
hereof (other than representations and warranties in any such Loan Document
which expressly speak as of a specific date, which shall have been true and
correct in all material respects as of such specific date) and no Default or
Event of Default has occurred and is continuing as of the date hereof.

 

SECTION 11. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement. Signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are attached to the same document.
Delivery of an executed counterpart by telecopy shall be effective as delivery
of a manually executed counterpart of this Amendment.

 

SECTION 12. Concerning Wachovia. Wachovia is executing this Amendment in its
capacities as Senior Note Indenture Trustee, 1992 Indenture Trustee and 1996
Indenture Trustee solely for the purpose of consenting to the amendment to
Section 8.1 of the Collateral Trust Agreement.

 

[SIGNATURE PAGES FOLLOW]

 

12



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

FMC CORPORATION,

as U.S. Borrower, Grantor and Shared Collateral Grantor By:   /S/    THOMAS C.
DEAS, JR.            

Name:

  Thomas C. Deas, Jr.    

Title:

  Vice President & Treasurer INTERMOUNTAIN RESEARCH AND DEVELOPMENT CORPORATION,
as Grantor and Subsidiary Guarantor By:   /S/    THOMAS C. DEAS, JR.            

Name:

  Thomas C. Deas, Jr.    

Title:

  Authorized Signatory FMC ASIA-PACIFIC, INC., as Grantor and Subsidiary
Guarantor By:   /S/    THOMAS C. DEAS, JR.            

Name:

  Thomas C. Deas, Jr.    

Title:

  Authorized Signatory FMC OVERSEAS LTD. as Grantor and Subsidiary Guarantor By:
  /S/    THOMAS C. DEAS, JR.            

Name:

  Thomas C. Deas, Jr.    

Title:

  Authorized Signatory FMC FUNDING CORPORATION as Grantor and Subsidiary
Guarantor By:   /S/    THOMAS C. DEAS, JR.            

Name:

  Thomas C. Deas, Jr.    

Title:

  Authorized Signatory

 

[SIGNATURE PAGE TO AMENDMENT NO. 1]

 



--------------------------------------------------------------------------------

FMC WFC I INC.,

as Grantor and Subsidiary Guarantor By:   /S/    THOMAS C. DEAS, JR.            

Name:

  Thomas C. Deas, Jr.    

Title:

  Authorized Signatory FMC WFC II, INC., as Grantor and Subsidiary Guarantor By:
  /S/    THOMAS C. DEAS, JR.            

Name:

  Thomas C. Deas, Jr.    

Title:

  Authorized Signatory FMC DEFENSE CORPORATION as Grantor and Subsidiary
Guarantor By:   /S/    THOMAS C. DEAS, JR.            

Name:

  Thomas C. Deas, Jr.    

Title:

  Authorized Signatory FMC PROPERTIES, LLC as Grantor and Subsidiary Guarantor
By:   /S/    THOMAS C. DEAS, JR.            

Name:

  Thomas C. Deas, Jr.    

Title:

  Authorized Signatory FMC DEFENSE NL, LLC, as Grantor and Subsidiary Guarantor
By:   /S/    THOMAS C. DEAS, JR.            

Name:

  Thomas C. Deas, Jr.    

Title:

  Authorized Signatory FMC WFC I NL, LLC, as Grantor and Subsidiary Guarantor
By:   /S/    THOMAS C. DEAS, JR.            

Name:

  Thomas C. Deas, Jr.    

Title:

  Authorized Signatory

 

[SIGNATURE PAGE TO AMENDMENT NO. 1]

 



--------------------------------------------------------------------------------

FMC IDAHO LLC,

as Grantor and Subsidiary Guarantor By:   /S/    THOMAS C. DEAS, JR.            

Name:

  Thomas C. Deas, Jr.    

Title:

  Authorized Signatory

 

[SIGNATURE PAGE TO AMENDMENT NO. 1]

 



--------------------------------------------------------------------------------

CITICORP USA, INC.,

as Administrative Agent and Bank Administrative Agent By   /S/    CAROLYN A.
SHERIDAN            

Name:

  Carolyn A. Sheridan    

Title:

  Managing Director & Vice President

CITIBANK, N.A.,

as Collateral Trustee By   /S/    CAROLYN A. SHERIDAN            

Name:

  Carolyn A. Sheridan    

Title:

  Managing Director & Vice President

CITIBANK, N.A.,

as Foreign Lender By   /S/    CAROLYN A. SHERIDAN            

Name:

  Carolyn A. Sheridan    

Title:

  Managing Director & Vice President

BANK OF AMERICA, N.A.,

as Foreign Lender and Astaris Agent By   /s/    Illegible            

Name:

  Illegible    

Title:

  Vice President

ABN AMRO BANK N.V.,

as Foreign Lender By   /S/    NANCY W. LANZONI            

Name:

  Nancy W. Lanzoni    

Title:

  Director By   /S/    MICHELE R. COSTELLO            

Name:

  Michele R. Costello    

Title:

  Assistant Vice President

 

[SIGNATURE PAGE TO AMENDMENT NO.1]

 



--------------------------------------------------------------------------------

BANK OF AMERICA MEXICO, S.A.,

as Foreign Lender

By   /s/ Illegible    

Name:

  Illegible    

Title:

  Illegible

 

CITIBANK PTY LIMITED,

as Foreign Lender

By        

Name:

       

Title:

   

 

By        

Name:

       

Title:

   

 

[SIGNATURE PAGE TO AMENDMENT NO. 1]

 



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Senior Note Indenture Trustee

By   /s/    ALAN G. FINN            

Name:

  Alan G. Finn    

Title:

  Vice President

 

[SIGNATURE PAGE TO AMENDMENT NO. 1]

 



--------------------------------------------------------------------------------

DNB NOR BANK ASA, formerly known as DEN NORSKE BANK ASA,

as Foreign Lender

By:   /s/    PHILIP F. KURPIEWSKI            

Name:

  Philip F. Kurpiewski    

Title:

  First Vice President

 

By:   /s/    HENRIK ASLAND            

Name:

  Henrik Asland    

Title:

  Senior Vice President

 

[SIGNATURE PAGE TO AMENDMENT NO. 1]

 



--------------------------------------------------------------------------------

CITIBANK PTY LIMITED,

as Foreign Lender

By:   /s/    DAMIAN MACINANTE            

Name:

  Damian Macinante    

Title:

 

Vice President

P/N 62624

 

By:   /s/    DAVID MCCOMBE            

Name:

  David McCombe    

Title:

  Vice President

 

[SIGNATURE PAGE TO AMENDMENT NO. 1]

 



--------------------------------------------------------------------------------

CITIBANK, N.A. SHANGHAI BRANCH,

as Foreign Lender

By:   /s/    LOUIS HUANG            

Name:

  Louis Huang    

Title:

  Relationship Manager

 

[SIGNATURE PAGE TO AMENDMENT NO. 1]

 



--------------------------------------------------------------------------------

BANCO NACIONAL DE MEXICO, S.A.,

as Foreign Lender

By:   /s/    JOSÉ ANTONIO GALINDO ESPARZA            

Name:

  José Antonio Galindo Esparza    

Title:

  Vice President

 

By:   /s/    MARTHA AMPARO AYALA MEDINA            

Name:

  Martha Amparo Ayala Medina    

Title:

  Vice President

 

[SIGNATURE PAGE TO AMENDMENT NO. 1]

 